Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 08, 2016

The Court of Appeals hereby passes the following order:

A17A0729. DAVID WAYNE GALLEMORE III v. WANDA WILLIS WHITE.

      The trial court issued an order finding David Wayne Gallemore, III, in
contempt for failing to make child support payments under a final judgment and
decree of divorce. In Case No. A16D0464, Gallemore filed an application for
discretionary review in this Court, and this Court transferred the application to the
Supreme Court, which granted the application. Gallemore has also filed the instant
direct appeal in this Court.
      In transferring Gallemore’s application to the Supreme Court, we explained
that “an appeal from the judgment in a contempt action seeking to enforce any portion
of the divorce decree other than child custody is ancillary to divorce and alimony and
falls within [the Supreme] Court’s jurisdiction over divorce and alimony cases.”
(Punctuation omitted.) Rogers v. McGahee, 278 Ga. 287, 288 (1) (602 SE2d 582)
(2004). In this direct appeal, Gallemore is seeking review of the same trial court
order as in his application. Accordingly, this appeal also falls within the Supreme
Court’s jurisdiction, and this appeal is hereby TRANSFERRED to the Supreme Court
for disposition.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/08/2016
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.